Order issued November 15, 2012




                                               In The
                                Court uf Apprals
                           IMO Distrirt a Tuns at Dallas


                                         No. 05-12-00917-CR




                                 MAXIMO MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F11-33935-Y


                                            ORDER
          The Court DENIES court reporter Sharon Hazlewood's second request for an extension

of time to file the reporter's record.

          We ORDER the trial court to make findings of fact regarding whether appellant has been

deprived of the reporter's record because of ineffective counsel, indigence, or for any other

reason.
            o The trial court shall first determine whether appellant desires to prosecute the
              appeal. If the trial court determines that appellant does not desire to prosecute
              this appeal, it shall make a finding to that effect.

            o If the trial court determines that appellant desires to prosecute the appeal, it shall
              next determine whether appellant is indigent and entitled to proceed without
              payment of costs for the reporter's record. If appellant is entitled to proceed
              without payment of costs, the trial court shall make a finding to that effect.
              Moreover, if appellant is indigent, the trial court is ORDERED to take such
              measures as may be necessary to assure effective representation, which may
              include appointment of new counsel. If the trial court finds appellant is not
              indigent, it shall determine whether retained counsel has abandoned the appeal.

            o   The trial court shall next determine: (1) the name and address of each court
                reporter who recorded the proceedings in this cause; (2) the court reporter's
                explanation for the delay in filing the reporter's record; and (3) the earliest date by
                which the reporter's record can be filed.


        We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY
DAYS from the date of this order.


       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.



                                                      0,,710L )21r4J
                                               LANA MYERS
                                               JUSTICE